Citation Nr: 1036396	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  08-39 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from September 1965 to 
September 1969.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.


REMAND

Review of the record reveals that the Veteran's last VA 
audiological examination was conducted in June 2007, over 3 years 
ago.  Additionally, the Veteran submitted a more recent April 
2008 uninterrupted audiogram without speech recognition scores.  
While the Board may not interpret graphical representations of 
audiometric data, see Kelly v. Brown, 7 Vet. App. 471, 474 
(1995), a cursory review of the more recent April 2008 private 
audiogram, along with the Veteran's statements, indicate that the 
Veteran's hearing loss may have worsened since his June 2007 VA 
examination.  As such, VA is required to afford him a 
contemporaneous VA examination to assess the current nature, 
extent and severity of his bilateral hearing loss.  See 
Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 
(1995), 60 Fed. Reg. 43186 (1995).  

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the following 
actions:

1.	The AMC/RO should afford the Veteran a VA 
audiological examination that is conducted 
pursuant to 38 C.F.R. § 4.85(a) in order 
to establish the current severity of the 
service-connected bilateral hearing loss 
disability.  It must be conducted by a 
state-licensed audiologist and include a 
controlled speech discrimination test 
(Maryland CNC) and a puretone audiometric 
test.  The examiner must also provide a 
description of the effects of the 
disability on occupational functioning and 
daily activities.  The rationale for all 
opinions expressed should be explained.

2.	After completion of the above and any 
additional development deemed necessary, 
the AMC/RO should readjudicate the claim.  
If the benefit sought on appeal is not 
granted to the Veteran's satisfaction, the 
AMC/RO should issue an appropriate 
supplemental statement of the case and 
provide the Veteran and his representative 
the requisite opportunity to respond.  The 
case should then be returned to the Board 
for further appellate action, if otherwise 
in order.


By this remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the Veteran until he is otherwise 
notified, but he has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


